Citation Nr: 0838135	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran, K.M., and C.U.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to February 
1952. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (the RO).

Procedural history

In the September 2004 RO rating decision, service connection 
was denied for PTSD.  The veteran perfected an appeal of that 
denial.

The veteran and C.U. testified at a hearing held at the RO in 
December 2006 before a Decision Review Officer, a transcript 
of which has been associated with the veteran's claims file.  
The veteran, her son, and C.U. testified at a hearing held at 
the RO in September 2008 before the undersigned Veterans Law 
Judge, a transcript of which has also been associated with 
the veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on her part.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further evidentiary development.

In her May 2004 stressor statement, her May 2005 Notice of 
Disagreement, and her May 2007 VA Form 9, the veteran alleges 
that she was sexually assaulted by Lieutenant K.D. of the 
United States Air Force in 1951 and that this was the source 
of her currently diagnosed PTSD.  In essence, the veteran 
contends that she was raped by K.D. and reported the assault 
to her superiors.  There is, however, no official record of 
the assault.  

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered. 
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

It is unclear whether K.D. faced any adverse action, to 
include transfer, based on the alleged assault.  If such 
information existed, it would tend to corroborate the 
veteran's stressor statement.  See 38 C.F.R. § 3.304(f).  An 
attempt to obtain K.D.'s service personnel records should be 
attempted, if such is feasible based on the sketchy 
information provided by the veteran.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should determine if there is 
enough information to conduct a search 
for K.D.'s service personnel records.  If 
such a search is reasonably warranted, 
VBA should attempt to locate K.D.'s 
service personnel records through 
official channels.  Any attempts to 
obtain K.D.'s service personnel records 
should be memorialized in the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, and if warranted by the state 
of the record, VBA should again review 
the record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  
The veteran and her representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



